Citation Nr: 0426714
Decision Date: 07/28/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-12 329	)	DATE JUL 28 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for keloid scars of the chest, back, right arm and armpits.

2.  Entitlement to an increased (compensable) initial evaluation for a service connected scar, left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from January 1967 to December 1968.

This case comes before the Board of Veterans Appeals (Board) from a rating decision of October 2002 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Chicago, Illinois, which denied the claims on appeal.

The veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2004.


FINDINGS OF FACT

1.  Competent medical evidence of record does not indicate that the veteran's keloid scars of the chest, back, right arm and armpits began in service.

2.  Competent medical evidence of record does not indicate that the veteran's keloid scars of the chest, back, right arm and armpits were the result of immunizations received in service.

3.  The veterans service connected scar, left shoulder, is manifested by complaints of tenderness and painfulness.

 
CONCLUSIONS OF LAW

1.  Service connection for keloid scars of the chest, back, right arm and armpits is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  With application of reasonable doubt, the criteria for a 10 percent evaluation for a service-connected scar, left shoulder scar has been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2001 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The new legislation provides for, among other things, notice and assistance to claimants under certain circumstances.  

VA must notify the appellant of evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  In a letter dated May 2002 prior to the issuance of the October 2002 rating decision, the RO advised the appellant of the VCAA and of the evidence it had and what evidence was needed to prevail on his claim.  Because the notice predated the rating decision, it is in compliance with the provisions of 38 C.F.R. § 3.159(b).  He was notified of the responsibilities of the VA and the claimant in developing the record.  Specifically, the appellant was notified that VA would obtain all relevant evidence in the custody of a federal department or agency, including VA, Vet Center, service department, Social Security, and other federal agencies.  He was advised that it was his responsibility to respond in a timely matter to the VAs requests for specific information and to provide a properly executed release so that VA could request the records for him.  The appellant was also asked to advise VA if there were any other information or evidence he considered relevant to his claim so that VA could help by getting that evidence.  

The appellant was again notified, by means of the discussion in an October 2002 rating decision and March 2003 statement of the case (SOC), of the applicable law and reasons for the denial of his claim.  

In regard to processing deadlines, the RO advised the appellant to send in any additional information or evidence in support of his claim on a certain date, approximately 30 days from the date of the letter.  The RO further advised the claimant that if no information and evidence had been received within that time, his claim would be decided based only on the evidence the RO had previously received and any VA examinations or medical opinions of record.  These advisements are in compliance with current statutes.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  (permits VA to adjudicate a claim within a year of receipt.)  This provision is retroactive to November 9, 2000, the effective date of the VCAA.   The Board concludes that VA has met its duty to assist in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The record includes VA medical records and VA examination reports.  No current medical examination or opinion is required in this case.  There is no outstanding duty to obtain medical opinion in support of the appellant's claim for VA to discharge.  

The record also includes the veterans Travel Board hearing testimony from March 2004.  The veteran is noted to have submitted some evidence after the March 2003 statement of the case, but also submitted a written waiver of RO review in March 2004. 

In view of the foregoing, the Board finds that all reasonable efforts to secure and develop the evidence that is necessary for an equitable disposition of the matter on appeal have been made by the agency of original jurisdiction.  Every possible avenue of assistance has been explored, and the appellant has had ample notice of what might be required or helpful to establish his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The veteran contends that he is entitled to service connection for keloid scars of the chest, back, right arm and armpits.  Specifically, he alleges that he developed keloid scars in these areas as a reaction to receiving an injection to immunize him from the plague while in service.

A September 1966 pre induction examination yields no findings of skin abnormalities and the accompanying report of medical history was negative for any complaints of skin diseases or of any reaction to drug, serum or medicine.
Service medical records reflect that the veteran received a number of immunizations, including a flu and plague injection in January 1967.  He also received triple typhoid vaccine and tetanus toxoid injections in January and February 1967.  In March 1967, he received a yellow fever injection.  In March and May 1967 he received injections of typhus vaccine.  He received another plague injection in May 1967, and received a polio injection in August 1967.  He received a flu shot in October 1967.  His immunization record reported no untoward reactions to any injections.  

His service medical records are negative for any skin problems such as keloid formations, although he was noted to have burned his right forearm in July 1967 and cut his hand in August 1967.  A January 1968 periodical examination was negative for any findings of skin abnormalities or history of skin problems.  His separation examination of August 1968 reflects no findings of skin abnormalities and the accompanying report of medical history was negative for any complaints of skin diseases or of any reaction to drug, serum or medicine.

Private medical records obtained reflect findings in May 2000 of multiple semi firm nodules of the back, which he has had for 30 years.

The report of an August 2002 VA skin examination yielded a history of the veteran having received a series of plague injections in 1967.  Following the injections, he developed a keloid formation across his chest, back and upper arms.  They were said to have become worse after going to Germany while in the service.  He indicated that he worked in food services and underwent physical examinations about every 3 months but there was no mention of the keloid formation.  Physical examination yielded findings of three large scars across the upper chest wall, with the largest measuring 21 cm across and between 2.5 and 3.5 inches wide.  The second scar measured 16 cm across and 1 cm wide.  The third scar measured 11 centimeters across and 1.5 to 2 cm wide.  There was a fourth scar at mid-chest which was about 4 cm across and between 0.5 to 1 cm wide.  There were five scars in the right shoulder region including two on the shoulder blade, with the largest measuring roughly around 6 by 2 cm and the rest somewhat smaller in size.  There was a scar measuring roughly around 6 by 1.5 cm on the right side.  

On the posterior left shoulder blade there was a scar that measured 3 by 1 cm.  On the left biceps the scar measured 7.5 by 2 to 2.5 cm wide.  The very distal end of the scar measured 1.5 cm, almost like a small tail to the scar.  The veteran stated that was where he received the injection for the plague vaccine.  

The examiner noted that Web MD Health noted that side effects due to plague vaccine injections included headache, malaise, fever, swollen lymph nodes, and occasionally noninfected abscess.  The examiner also cited the Merck Manual, 17th Edition, page 842 described a keloid as a smooth overgrowth of fibroblastic tissue that arises in an area of injury or occasionally, spontaneously.  They tended to appear on the upper back and chest and on deltoid areas where they may result from severe acne.  Keloids were noted to be shiny hard, smooth, often dome shaped and slightly pink.  

The examiner determined that the keloid formation on the left deltoid was as likely as not related to the injection he received in service, since keloids do arise from injury.  The examiner opined that it was unlikely that the remainder of the keloids were from the plague vaccine injection.  More than likely they were spontaneous keloid formation.  The examiner noted that the case was discussed with a dermatologist from the Marian VA Medical Center, who agreed with this diagnosis.  

A lay statement dated in January 2003 from the veterans wife stated that the veteran had no scars prior to service, but upon his release from service in 1968, he had scars on his chest, shoulders, arms and back.  Also submitted was a write up on reactions to shots, that noted possible side effects of plague including headaches, malaise, fever, swollen lymph nodes, occasionally non-infected abscess and allergic reaction.  Finally, the veteran submitted photographs of all his scars with his notice of disagreement.  

At the veterans March 2004 hearing his representative alleged that the service medical record documenting a second-degree burn was incorrect, and that the veteran had never been burned.  The representative argued that the separation examination was insufficient.  The veteran testified that his scars began to appear shortly after he arrived in Germany.  He testified that a private doctor once told him his scars could have been caused from the plague vaccine.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To make a showing of chronic disease in service, a combination of manifestations is required that is sufficient to be identified as the disease entity and sufficiently observable to establish chronicity at the time. 38 C.F.R. § 3.303(b) (2003).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  Service connection may be granted for any disease that is diagnosed after discharge, when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The opinion of the examiner in the August 2002 VA examination was that the only scarring that resulted from the plague injection was the scar in the left shoulder region, which is service connected.  He specifically stated that all other scarring was not likely to be due to the injection, but rather due to spontaneous formation of the keloids.  Although the veteran has claimed the keloids first appeared when he was in the service in Germany, the service medical records, to include periodical and separation examinations did not show any evidence or complaints of skin abnormalities.  There is no medical evidence to refute the opinion from the August 2002 examination.

The only evidence he has submitted in favor of his claim are his contentions that his current keloids pathology of the chest, back, right arm and armpits is related to an incident of receiving injections in service.  The veteran is competent to report symptomatology, such as pain or swelling.  However, as the veteran is not a medical professional, he is not qualified to reach conclusions regarding medical questions, such as causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, his conclusions, standing alone, cannot be accorded any significant probative weight.  The medical evidence does not contain any opinion showing relationship between the post service keloid pathologies of the chest, back, right arm and armpits and the veteran's service.

Thus, the Board finds that the veteran's current keloid pathologies of the chest, back, right arm and armpits is not shown to have been acquired in service.  Based on review of the evidence of record, the Board concludes that the preponderance of the evidence is against service connection for keloid pathologies of the chest, back, right arm and armpits.  Accordingly, the appeal must be denied.

III.  Increased initial evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The Board notes that where an increase in a service-connected disability is at issue, the present level of disability is of primary concern.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the appellant's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2003). 

During the pendency of this appeal, effective August 30, 2002, the laws and regulations governing the evaluation of rating skin disabilities, which include scars evaluated under Diagnostic Code 7805, were amended.  See 67 Fed. Reg. 49,590 (July 31, 2002).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued a holding that where the law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provides otherwise.  The Court of Appeals for Veterans Claims has stated that when the Board addresses in its decision a question that was not addressed by the RO, the Board must consider the question of adequate notice of the Board's action and an opportunity to submit additional evidence and argument.  If not, it must be considered whether the veteran has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 384, 393 (1993). In addition, if the Board determines that the claimant has been prejudiced by a deficiency in the statement of the case, the Board should remand the case to the RO pursuant to 38 C.F.R. § 19.9, specifying the action to be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued a holding regarding the application of the new criteria.  It was held that if the amended regulation is more favorable to the claimant, then the retroactive reach of the regulation is governed by 38 U.S.C.A. § 5110(g) which provides that VA may, if warranted by the facts of the claim, award an increased evaluation based on a change in law retroactive to, but no earlier than, the effective date of the change.  It was further held that pursuant to 38 U.S.C.A. § 7104, the Board's decisions must be based on consideration of all evidence and material of record, rather than merely evidence which pre- dates or post-dates a pertinent change to VA's rating schedule.

Prior to August 30, 2002, scars, other than of the head, face, or neck and which are not the result of burns, were to be rated under Diagnostic Codes 7803 to 7805. Under Diagnostic Code 7803, a 10 percent evaluation was assignable for scars, superficial, poorly nourished, with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).

Under Diagnostic Code 7804, a 10 percent evaluation was assignable for scars that were superficial, tender and painful on objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  The 10 percent evaluation was to be assigned when the requirements were met even though the location may have been on the tip of a finger or toe, and the evaluation was not to exceed the amputation value for the limited involvement. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2001).  Under Diagnostic Code 7805, other types of scars were to be rated based on limitation of function of the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

As of August 30, 2002, scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805. Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters). A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2003). Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part. A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2) (2003).

Under Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1), (2) (2003).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2003).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2) (2003).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  A superficial scar is one not associated with underlying soft tissue damage. A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2003).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).

The only medical evidence addressing the severity of the veterans service-connected left shoulder scar is the August 2002 VA examination.  This examination revealed that all the scars, including the left shoulder one, were non tender.  The left shoulder scar measured 3 by 1 cm.  On the left biceps, the scar measured 7.5 by 2 to 2.5 cm wide.  The very distal end of the scar measured 1.5 cm, almost like a small tail to the scar.  This was where the veteran said he received the plague injection.  There was no evidence that the left shoulder scar caused any limitation of function; this was attributed to the chest wall scars.   

At his March 2004 hearing, the veteran testified that he has pain on occasion when someone touches his left shoulder scar.  He indicated that if he moves his arms a lot, he has pain and irritation in his left shoulder.  However, he indicated that he didnt really find a real limitation to his left shoulder although the more he used it, the more pain he had from that scar.  He indicated that he could ignore the pain until it reached a certain level.  

The Board finds the veterans testimony credible and finds that with application of reasonable doubt, a 10 percent evaluation is warranted for the veterans left shoulder scar, based on his complaints of the scar being tender and painful.  Although the question of functional limitation was raised at the hearing, the veterans testimony indicated that any such limitation was mild, and did not affect the actual range of motion of the shoulder, but did at a certain point cause pain with sustained repetitive movement.  

The findings from the August 2002 VA examination did not reflect the scar to be tender and painful on that particular examination.  Although limitations of function were noted on this examination, all of the limitations were shown to be attributed to the pulling by the non service-connected chest wall scarring.  The chest wall scarring affected his arm movements and made him unable to sleep on his left side.  None of the limitations shown on this examination were attributed to the service-connected left shoulder scar.  

Although the evidence reflects that a 10 percent evaluation is warranted, the evidence does not support a rating in excess of 10 percent, either under the old or new criteria.  His scar is not shown to be deep, or causing limiting motion, and in excess of 12 square inches, as required for a 20 percent rating under the new DC 7801.  Nor is it shown to be causing a limitation of function of the left shoulder to the extent that greater than 10 percent evaluation would be otherwise warranted.  

Upon review of the evidence showing the veterans scar to be tender and painful on occasion, with some limitation of function in the form of fatigability and with application of the pertinent laws, to include reasonable doubt, the Board finds that an initial evaluation, of 10 percent disabling, but no more, is warranted for the veterans left shoulder scar.

The Board does not find that the veteran's disability picture has been rendered unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of extraschedular evaluations for the disabilities at issue for which an increased compensation benefits is sought on appeal.


ORDER

Service connection for keloid scars of the chest, back, right arm and armpits is denied.

Entitlement to an initial 10 percent evaluation for a service-connected scar, left shoulder is granted, subject to controlling regulations applicable to the payment of monetary benefits.



	                        ____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

